Board of Tax Appeals, No. 92-T-1204. This cause is pending before the court as an appeal from the Board of Tax Appeals. On September 21,1994, the record was filed in the Supreme Court. On October 24,1994, a *1418joint stipulation for extension of time for filing appellant’s brief was filed giving appellant until November 20,1994 to file brief and supplement to the brief. It appears from the records of this court that appellant has not filed a merit brief and supplement to the brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective November 30, 1994.